Citation Nr: 1810137	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  10-27 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder, paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The Veteran had a period of active duty for training with the Army National Guard from October 1972 to December 1972 and a period of active duty from October 1973 to December 1973.  There may have been a period of approximately two months of unverified service prior to 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on Appeal from a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In a May 2016 decision, the Board reopened the claim and remanded it for further development.  The matter was most recently before the Board in August 2017, whereupon it was remanded to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further development of the record.  


FINDING OF FACT

A psychiatric disability indisputably pre-existed the Veteran's entry into active service and indisputably did not increase in severity beyond the natural progress of the disease during service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include schizoaffective disorder, paranoid schizophrenia, have not been met.  38 U.S.C. §§ 1101, 1111, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in active service and for in-service aggravation of a preexisting injury or disease.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may be granted for an injury or disease incurred or aggravated during a period of ACDUTRA.  38 U.S.C. § 101(24)(B) (2012); 38 C.F.R. § 3.6 (a) (2017).

Every veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated.  38 U.S.C. § 1111; 38 C.F.R. § 3.304 (b).

Regulations concerning presumptive service connection, the presumption of soundness, and the presumption of aggravation are inapplicable to claims based upon ACDUTRA service.  See Smith v. Shinseki, 24 Vet. App. 40 (2010).  The presumption of soundness will apply to a period of ACDUTRA only if "veteran" status has been established through a prior period of active duty and an entrance examination was performed prior to the period of ACDUTRA.  Id.

The claims file includes a DD Form 214 for the period from October 1972 to December 1972, which was ACDUTRA service.  It notes that the Veteran had two months and 29 days of prior service, which was not active service; however, records and actual dates of this service are not associated with the claims file and have been found to be unavailable.  The Veteran contends that he had service in 1969 but there is no competent evidence of record to corroborate the exact dates.  The DD Form 214 does however specify that the type of service was inactive.

The evidence reflects that the Veteran did not serve on active duty prior to his period of ACDUTRA, nor was he provided with an examination upon entrance into the period of ACDUTRA in October 1972.  Therefore, the presumption of soundness does not apply to that period of ACDUTRA as he has not attained "veteran" status for that period of service.  There equally is no presumption of aggravation for ACDUTRA and INACDUTRA service, only for active duty.

With respect to his period of active duty service, in order to rebut the presumption of sound condition under 38 U.S.C. § 1111, the government must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

To satisfy the second requirement for rebutting the presumption of soundness, the government must rebut a statutory presumption of aggravation by showing, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

The clear and unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence.  Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).  If the presumption of soundness is not rebutted, the claim is treated as an ordinary claim of service connection, meaning that if service connection is established there is no deduction for any pre-existing portion of the disability.  Wagner, 370 F.3d at 1089.

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. §§ 1153, 1137; 38 C.F.R. § 3.306 (a).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

Certain chronic diseases, such as psychosis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a).  However, the Veteran in the present claim has not met the criteria to have the laws and regulations regarding presumptive service connection for a chronic disease (including psychosis) applied to his case.  Specifically, although the claimant is a Veteran within the definition of the term due to his period of honorable active duty service in the Regular Army (see 38 U.S.C. § 101 (2) (2012), his DD 214 Form reflects that his length of active service was for a period of only 1 month and 21 days.  38 C.F.R. §§ 3.307 (a)(1) requires that a veteran must serve on active continuous service for a period of 90 days or more in order to have service connection for a chronic disease listed in 38 C.F.R. §§ 3.309 (a) established on a presumptive basis.  Accordingly, the laws and regulations regarding presumptive service connection for a chronic disease (including psychosis) are not for application in this case.

During his period of ACDUTRA in October 1972, the Veteran was referred for treatment after being seen in a catatonic state and unresponsive at times.  A November 1972 hospitalization report noted that the Veteran's mother stated that he had been "talking with" his late father since the latter's death in May 1972.  The examining physician found that the Veteran had probable schizophrenic reaction, chronic, paranoid type, in partial remission manifested by a history of paranoid delusions and hallucinations, affectual disturbances, and mildly loose process, etc.  A November 1972 medical board determined that since he did not meet service induction standards, that the Veteran should be separated from his period of service.  The medical board further found that his condition existed prior to service and was not aggravated by service.  

In September 1973 the Veteran enlisted in the Army.  On his report of medical history at that time he denied any nervous trouble of any sort.  The service entrance examination in September 1973 noted normal psychiatric examination.  He entered active duty in October 1973.

The Veteran was hospitalized during service in November 1973.  The hospitalization report noted that the Veteran was admitted after evaluation for complaint of hearing voices and images of his father before him, especially at night in the barracks.  He denied any recent medication and stated that he had had anxiety since being in the service.  He gave no specific-organized delusional system, although he talked about imaginary black cats.  He talked about his father's death and stated that he is very close to his father and he had seen and talked to him since his death.  He denied any previous psychiatric hospitalization.  The diagnosis was schizophrenia, chronic undifferentiated type.  The hospital report noted that the Veteran did not meet the criteria for induction into service and medical board proceedings for separation should be undertaken.  The examining physician determined that "this condition existed prior to service, and not aggravated by service."  Medical board subsequently confirmed this finding and the Veteran was separated from service in December 1973.  

A December 1976 SSA disability form indicates the Veteran's psychiatric disability began in November 1973.  An additional cessation or continuance of disability SSA form with the same date indicated that the Veteran's disability began in May 1975.  No explanation was provided for the conflicting onset dates, and the Board finds this evidence not probative as the record clearly demonstrates that the Veteran was treated for psychiatric disabilities at least as early as 1972.  

In March 1992 the Veteran was hospitalized with schizoaffective disorder.  It was noted that he had had numerous psychiatric hospitalizations over the years.  Private treatment records dated from 1997 to 2002 showed treatment and hospitalization for schizoaffective disorder and polysubstance/cocaine abuse.  A private treatment record in March 2005 noted a diagnosis of schizophrenia, paranoid type.

On a VA examination was conducted in August 2016, the Veteran reported that he was depressed as a child and "cried a lot."  He stated that he had no mental health treatment before the military.  He stated that he had difficulty since before the military but that he started hearing voices while he was in the military.  He clarified that it was his first time in the military, which was actually training for the National Guard.  He stated that he had been psychiatrically hospitalized numerous times over the years and described being picked up by police and taken to psychiatric hospitals.  The VA examiner determined that the Veteran's schizophrenia was not related to or incurred during service.  The examiner further opined that considering the totality of the evidence along with what is known about schizophrenic disorders, there is absolutely no nexus between the diagnosed mental disorder and Veteran's very brief active duty training.  

It was the examiner's opinion that there was clear and convincing evidence to support that the Veteran did suffer from schizophrenia prior to his entrance into duty in 1973.  The examiner explained that according to the Veteran's report, he had difficulty during his childhood and was depressed on a routine basis.  He was called 'crazy' and had limited social interactions outside the family.  That is consistent with a prodromal phase of schizophrenia....The Veteran also related that he was psychiatrically hospitalized at Ft. Polk, which was clearly before his entrance into active duty.  Veteran has repeatedly told different providers that his first psychiatric hospitalization took place in 1969, which was prior to his entrance in active duty in 1973.  Both the Veteran's lay statements and the extensive documentation from providers is both clear and convincing evidence.  

The examiner further found that "there is evidence to show that the Veteran's course of schizophrenia was consistent with a normal progression and not aggravated by service.  Schizophrenia generally is an illness that has periods of stability and relapse.  The Veteran has a well-documented history of non-compliance with medication, which has not helped him achieve those periods of stability."

This examiner provided an addendum opinion in August 2017 after reviewing additional records, including the November 1973 medical board proceedings.  The examiner stated that there was clear and unmistakable evidence that showed the Veteran had a psychiatric disability that existed prior to his entry into active duty in October 1973.  The examiner explained that his opinion was based on evidence contained in the VBMS records as well as the Veteran's lay statements that he was diagnosed with a schizophrenic disorder in 1969 approximately 4 years prior to entry into active duty.  The examiner also noted that the Veteran denied any mental disorders on his enlistment physical which is contrary to the evidence, and he was less than forthcoming about his mental health status when he enlisted.  The examiner indicated that considering the totality of the evidence, including the documentation from the medical boarding process, along with what is known about schizophrenic disorders, there is absolutely no nexus between the diagnosed mental disorder and Veteran's very brief active duty training.  The anxiety Veteran talked about during the medical board process is related to the long-standing paranoia that is part of the normal course of schizophrenia, paranoid type."  

The examiner further stated that "considering the totality of the Veteran's records (including the record from the medical boarding process) and what is known about the normal progression of schizophrenia, there is nothing to support an aggravation of the Veteran's condition beyond its normal course.  The anxiety Veteran complained about at the medical board was related to the ongoing paranoia that is part of the diagnosed condition.  Schizophrenia is a condition that is chronic in nature and the paranoia is one aspect that is very difficult to treat.  The Veteran has a long-standing problem with non-compliance with medication and treatment.  That non-compliance is responsible for the course of his illness and not the brief time in the military."  

The record demonstrates that the Veteran was diagnosed with probable schizophrenic reaction during his period of ACDUTRA in November 1972.  As noted above, there is no presumption of soundness pertaining to this ACDUTRA period.  Given that the presumption of soundness, the presumption of aggravation, and the presumption of service connection for chronic diseases do not apply for the Veteran's period of ACDUTRA in this case, the question is whether the Veteran's preexisting schizophrenic was chronically worsened by the period of ACDUTRA in 1972.  As to a determination of whether the Veteran's preexisting schizophrenia was aggravated during ACDUTRA service, the Board finds that the probative evidence establishes that it was not.  The 1972 medical board found no evidence of aggravation and at the 2016 VA examination, the examiner opined that there is no relationship between the schizophrenia and the Veteran's very brief active duty training.

The presumption of soundness attaches to the Veteran's period of active duty in 1973 as no psychiatric disability was noted when the Veteran was examined for enlistment in September 1973.  However, it must be noted that while the Veteran denied any history of nervous problems at that time, this was clearly not accurate given that the ACDUTRA records from 1972 showed that he had been found unfit for service at that time due to probable schizophrenic reaction.  Further, he was found to have paranoid schizophrenia in November 1973 that was determined by the in-service treatment provider to have preexisted service and to have not been aggravated by service.  

Both the service treatment records, including the medical board findings therein, and the opinion of the VA examiner in 2016 and 2017, provide clear and unmistakable evidence both that the Veteran's schizophrenia existed prior to the period of service in 1973 and that it was not aggravated by that period of service.  

The VA examiner specifically found that the Veteran's report of anxiety noted in service in November 1973 was related to the long-standing paranoia that is part of the normal course of schizophrenia, paranoid type.  

This determination is afforded high probative value as it is supported by adequate rationale, as discussed by the examiner, and is based, in part, on specific reference to documentation located in the claims folder.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  The examiner's opinion is uncontradicted in the medical record of the case.

For all the reasons stated above, the Board finds clear and unmistakable evidence that the Veteran's preexisting schizophrenia was not aggravated by his active duty service, and the presumption of soundness has been rebutted.  38 U.S.C. § 1111; 38 C.F.R. § 3.304 (b).  As the presumption of soundness has been rebutted, the Veteran is not entitled to service-connected benefits.

On the basis of the foregoing, the criteria for establishing service connection for an acquired psychiatric disorder, to include schizoaffective disorder, paranoid schizophrenia, have not been met.  In reaching this conclusion, the Board has considered the applicability of the benefit-of- the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this appeal.  See 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to include schizoaffective disorder, paranoid schizophrenia, is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


